Cole, J.
Upon the rehearing of this case the court is of the opinion (Beok, Ch. J., not concurring therein) that the amount of the verdict is excessive, and it is ordered, unless the plaintiff enter a remittitur of $5,000 upon the verdict and take a judgment for $10,000, that the judgment of the district court will be reversed.
Some of the reasons which lead us to this conclusion we proceed briefly to state. The _ casualty resulting in the injury to the plaintiff Was essentially an accident, of which she was the unfortunate victim. Hundreds and perhaps thousands of other persons had passed that very place, not only without injury, but without any consciousness of peril. The city officials were hot guilty of any positive wrong. Doubtless, a majority of the inhabitants of the defendant city, and of the people generally, were guilty of like negligence in allowing snow and ice to accumulate in frequented places on their own. premises, whereby them*434selves and members of their families were exposed to peril. And yet, of the numerous persons passing such places, only a very few would fall, a very small number be injured at all, and none seriously. The chances for an injury, as serious as that resulting to the plaintiff, were few indeed.
It is well settled, and such were the instructions in this case, that a municipal corporation is not liable beyond the actual damage caused by its negligence. That is, that no exemplary, punitive or speculative damages can be given in such case against a city. The question then is: what were the actual damages suffered by the plaintiff ? The jury are not to wander into the field of speculation, nor to indulge in emotional or sympathetic estimates; but the plaintiff is to be compensated for the actual damage she has suffered. The injured plaintiff was shown to be a good housekeeper and competent to take charge of a family with boarders. In this position, upon the evidence in the case, she could earn about $300 to $350 per year. But the evidence might have authorized the jury to find that her education was such as that she could earn possibly as much as $500 or $600 per year as a teacher. These are probably, upon the testimony, the very outside figures.
This trial took place eight months after the accident; other testimony tended to show that for seven weeks the injured plaintiff was confined to her bed or room; and that she was a cripple at the time of trial, and probably would be a cripple for life. Now, if she is, by the accident, made a cripple for life, and so seriously crippled as to render it impracticable for her to do any work whatever, the sum of $10,000 put at interest at the legal and current rates in Iowa and the west generally (ten per cent) would yield really three times as much per year as the highest estimate of the value of her services in any employment she was ever engaged; and twice as much as the average price she could command in any employment *435she was capable of engaging in. It would seem, in this view, that a verdict of $15,000, which sum would yield annually nearly five times as much as she ever had earned, and three times as much as she ever could earn, must be excessive, even if it does not show passion and prejudice.
The supreme court of Illinois, in an opinion prepared by the venerable Chief Justice Breese, and concurred in by the whole court, where a young woman had received, by reason of a defective sidewalk, as in this case, an injury resulting, as her physician testified, in prolapsus uteris, and other serious disabilities, and suffering, though not such as to entirely disable her from work, use this language: “The jury gave her a sum of money ($3,000), which, put at interest, would produce $300 a year, without hazard or trouble on her part; she, at the same time, not disabled from earning, by such labor as she was competent to perform, a respectable living. Such a verdict bears upon its face evidence of partiality and prejudice, and ought not to stand. Juries seem to entertain the idea that, when a corporation is defending, the amount of damages they shall pay, even in cases not very strongly made out against them, for a mere nonfeasance, shall be, not in proportion to the injury actually done, and not as compensation, but according to the ability of the defendants to pay. And this seems to govern juries in cases where private persons are litigating. When this appears, such verdicts are not allowed by this court to stand. Walker v. Martin, 52 Ill. 347. $3,000 damages, in such a case, we do not hesitate to say is far beyond its merits, and is so excessive as to require us to send the cause to the consideration of another jury. Eor that purpose the judgment is reversed and the cause remanded that a new trial may be had.” See, also, The City of Chicago v. Martin, 49 Ill. 241. In Chicago v. Langlass, 52 id. 256, a verdict of $4,750 was set aside as excessive where the injury was permanent, and where the sickness following it and caused by it was *436severe and protracted. These cases are, to our minds, very strong in support of the defendant’s claim that the damages are excessive in this case. We cite them simply to'show the views of that court and its course of decision upon the question.
It was well said by Parker, B., in Ainsworth v. South Eastern R. R. Co., 11 Jur. 660 (see the case also cited in 18 Q. B. 105): “ It would be most unjust if, when an accident occurs, juries were to visit the unfortunate cause of it with the utmost amount which they think an equivalent for the mischief done. Scarcely any sum would compensate a laboring man for the loss of a limb, yet, you do not in such a case give him enough to maintain him for life.” This is the true idea respecting damages in such cases where there is no malice, gross negligence, fraud or the like. The party injured by such a casualty should have compensation for the injury. Not such a speculative amount as would be equivalent for the bodily pain and mental anguish which the injured party has necessarily endured, but such 'a sum as would he an actual practical compensation for the injury. Physical pain and mental anguish can have no adequate compensation in dollars and cents. They are a part of the life, and “ what shall a man give in exchange for his life ” is an interrogative statement of its immeasurable and incomprehensible value. And, while physical and mental suffering caused by an injury are proper to be considered in determining the amount of damages, yet they are not to be compensated for in the ordinary meaning of that word, but they stand as lights around the injury, in the focal rays of which we see more intensely and clearly the full measure and extent of the injury itself.
There is one further thought which it may not be improper to state,. Where a city is compelled to pay damages for an injury, the result of the negligence of one of its citizens or property holders, it may recover from such *437citizen or owner the amount thus paid. Chicago City v. Robbins, 2 Black, 418. Under this rule the defendant herein may possibly have a right of action against the owner of the lot abutting the sidewalk where the accident occurred, and if so, the damages paid in this action would be the measure of the recovery. Id. In such case an excessive recovery here might bankrupt the owner. At - all events no such recovery ought to be sanctioned, whatever may be its consequences, or whoever may have it to pay.
Unless the plaintiff shall remit as above the judgment will be
Reversed.